UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 12, 2010 GLOBAL HEALTH VENTURES INC. (Exact name of registrant as specified in its charter) Nevada 333-137888 N/A (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 409 Granville Street, Suite 1023 Vancouver, British Columbia, Canada V6C 1T2 (Address of principal executive offices) (604) 324-4844 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors;Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On November 12, 2010, our board of directors approved the issuance of options to acquire up to 5,200,000 shares of our common stock to our directors and officers, pursuant to the terms of option agreements entered with each of them, exercisable for a period of five years at a price of $0.07 per share and vesting as to 4% of the options granted per month beginning December 1, 2010 as follows: (i) 4,000,000 options to Hassan Salari, (ii) 400,000 options to Audrey Lew, (iii) 400,000 options to Christian Bezy, and (iv) 400,000 options to David Filer. In addition, all outstanding options to acquire up to 2,000,000 shares of our common stock at a price of $0.70 per share issued to our directors and officers in July 2009 were terminated pursuant to option termination agreements between us and each of our directors and officers. Item 9.01Financial Statements and Exhibits Exhibit No.
